***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         GABRIEL COULOUTE ET AL. v. BOARD
            OF EDUCATION OF THE TOWN
              OF GLASTONBURY ET AL.
                    (AC 43375)
                     Elgo, Alexander and Sheldon, Js.

                                  Syllabus

The plaintiffs, G, a high school student, and his mother, sought damages
   from the defendants, the Board of Education of the Town of Glastonbury
   and several school administrators and educators as a result of injuries
   G sustained while playing football at the high school. The plaintiffs had
   brought a previous action in connection with G’s injuries in which
   the trial court granted the defendants’ motion to strike and thereafter
   rendered judgment for the defendants after the plaintiffs failed to
   replead. The plaintiffs then appealed to this court but thereafter with-
   drew the appeal. The defendants in both actions were the same with
   the exception of a football coach who was named as a defendant in
   each case. The defendants in the present action filed a motion for
   summary judgment, claiming that the doctrine of res judicata barred
   the present action regardless of any additional facts or different theories
   of liability that the plaintiffs alleged. The trial court granted the defen-
   dants’ motion for summary judgment, concluding that the plaintiffs’
   claims were barred by the doctrine of res judicata. The plaintiffs there-
   after appealed to this court. Held that the judgment of the trial court
   was affirmed, as the issues were properly resolved in that court’s thor-
   ough and well reasoned memorandum of decision, which this court
   adopted as a proper statement of the facts, issues and applicable law.
            Argued March 10—officially released April 20, 2021

                             Procedural History

   Action to recover damages for, inter alia, the defen-
dants’ alleged negligence, and for other relief, brought
to the Superior Court in the judicial district of New
Haven and transferred to the judicial district of Hart-
ford, where the court, Hon. Robert B. Shapiro, judge
trial referee, granted the defendants’ motion for sum-
mary judgment and rendered judgment thereon, from
which the plaintiffs appealed to this court. Affirmed.
   Mark S. Kliger, with whom, on the brief, was Irving
J. Pinsky, for the plaintiffs (appellants).
   Keith R. Rudzik, for the defendants (appellees).
                          Opinion

  PER CURIAM. The plaintiffs, Gabriel Couloute and
his mother, April Couloute,1 appeal from the summary
judgment rendered by the trial court in favor of the
defendants, the Board of Education of the Town of
Glastonbury; Alan Bookman, Superintendent of Schools;
Nancy E. Bean, Principal of Glastonbury High School
(high school); Trish Witkin, athletic director at the high
school; and Mark Alexander, junior varsity football
coach at the high school. On appeal, the plaintiffs claim
that the court improperly concluded that the doctrine
of res judicata barred the present action. We affirm the
judgment of the trial court.
   In 2016, the plaintiffs commenced a civil action (2016
action) regarding injuries that Gabriel allegedly sus-
tained while engaging in interscholastic football activi-
ties at the high school during the 2016–2017 school year.
The defendants in that action were identical to those in
the present case, with one exception—Varsity Football
Coach Scott Daniels was named as a defendant instead
of Alexander. In their complaint, the plaintiffs set forth
twenty-four counts alleging battery, fraud, negligence,
due process violations, and violations of the Racketeer
Influenced and Corrupt Organizations Act. See 18 U.S.C.
§ 1961 et seq. (2012). The defendants filed a motion to
strike the complaint in its entirety, which the court
granted by memorandum of decision dated January 5,
2018. When the plaintiffs failed to replead, the court
rendered judgment in favor of the defendants. Although
the plaintiffs filed an appeal of that judgment with this
court, they subsequently withdrew that appeal.
   Approximately two months after they withdrew the
appeal, the plaintiffs initiated the present action. They
alleged twenty counts in their complaint sounding in
negligence and recklessness, all related to a concussion
that Gabriel allegedly sustained while playing football
at the high school on October 20, 2016. The defendants
thereafter moved for summary judgment, claiming that
the judgment in the 2016 action ‘‘was rendered on the
merits, and the doctrine of res judicata is an absolute
bar to this second action on the same matters/causes
of actions and any others that could have been raised
in the [2016 action] regardless of what additional facts
or different theories of liability are raised in this second
action.’’ The plaintiffs filed an opposition to that motion,
and the court heard argument from the parties on July
8, 2019. On August 29, 2019, the court issued a memoran-
dum of decision rendering summary judgment in favor
of the defendants, concluding that the doctrine of res
judicata barred the plaintiffs’ claims. The plaintiffs now
challenge the propriety of that determination.
  Our examination of the pleadings, affidavits, and
other proof submitted, as well as the briefs and argu-
ments of the parties, persuades us that the judgment
should be affirmed. The issues properly were resolved
in the court’s thorough and well reasoned memorandum
of decision. See Couloute v. Board of Education, Supe-
rior Court, judicial district of Hartford, Docket No. CV-
XX-XXXXXXX-S (August 29, 2019) (reprinted at 203 Conn.
App. 124,       A.3d    ). We therefore adopt that memo-
randum of decision as a proper statement of the relevant
facts, issues, and applicable law, as it would serve no
useful purpose for us to repeat the discussion contained
therein. See Citizens Against Overhead Power Line
Construction v. Connecticut Siting Council, 311 Conn.
259, 262, 86 A.3d 463 (2014); Phadnis v. Great Expres-
sion Dental Centers of Connecticut, P.C., 170 Conn.
App. 79, 81, 153 A.3d 687 (2017).
      The judgment is affirmed.
  1
   For clarity, we refer to Gabriel Couloute and April Couloute individually
by their first names and collectively as the plaintiffs.